In a condemnation proceeding, the City of New York appeals from a judgment of the Supreme Court, Richmond County (Gerges, J.), dated August 17, 2004, which awarded the claimant the sum of $1,434,600.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellant’s contention, the Supreme Court *480providently rejected the cost of completion evidence proffered by its expert and providently adopted the cost of completion evidence proffered by the claimant’s expert (see Rockland Dev. Assoc. v State of New York, 15 AD3d 381 [2005]; see also Matter of Albany County Airport Auth. [Buhrmaster], 265 AD2d 720, 721-722 [1999]; cf. Matter of CNG Transmission Corp. [Green], 273 AD2d 726, 728 [2000]). The court’s finding was supported by expert testimony and was adequately explained (see Matter of City of New York [Reiss], 55 NY2d 885, 886 [1982]; see also Matter of Gelsomino v City of New Rochelle, 25 AD3d 554 [2006]).
The appellant’s remaining contention is without merit. Miller, J.P., Crane, Luciano and Rivera, JJ., concur.